DETAILED ACTION

Response to Amendment
	In view of the amendments to Claim 1 and new Claim 7, the previous prior art rejections directed to the claims are withdrawn. New prior art rejections are directed to the claims set forth below.  These rejections were necessitated by these amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. US 7,938,948 (Tsuji) in view of Japanese Patent Application Publication No. JP 2006-265632 (Haga).
In regards to Claims 1 and 7, Tsuji teaches a silver alloy plating bath comprising a soluble salt, comprising a silver salt or a mixture of a silver salt and a salt of a metal selected from the group consisting of metals including copper (Claim 1).  Tsuji also teaches that for the silver salt, any soluble salt can be used, including silver compounds with acids such as organic sulfonic acids (Column 9, Lines 9-13), wherein the salts of the metals which will generate alloys with silver can be any soluble salt that generates various metal ions, such as Cu+  and Cu2+, wherein the copper ions may be in compound salts including copper (I) and copper (II) chloride n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, one of ordinary skill in the art would have found it obvious that given that an alloy of silver and copper may be made from the plating bath, as taught by Tsuji, that the plating bath would contain a split concentration of the respective metal ions to form the alloy.  Tsuji teaches that additives, such as an auxiliary complexing agent or suppressing complex agents (Column 10, Lines 25-27), and that the silver ions are stabilized in the bath by the complexing action from the aliphatic sulfide compound (Column 25, Lines 16-25) – corresponding to the bath consisting at least one selected from the group consisting of a complexing agent other than methionine or a derivative thereof (instant Claims 1 and 7), but does not explicitly teach that methionine or a derivative thereof is contained as a complexing agent.   
In the same field of acidic electrolytic copper plating baths, Haga teaches an electrolytic copper plating bath of a soluble copper salt, base acid, and a complexing agent (Abstract), wherein the complexing agent can include methionine (¶10), and preferably methionine (¶22).  Haga further teaches that it was important to selectively contain a specific complexing agent, and 
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have selected methionine, as taught by Haga, as the complexing agent of the electrolytic bath of Tsuji.  One skilled in the art would have been motivated by the desire and expectation of better effects, such as excellent throwing power, as taught by Haga, within the bath and product of Tsuji, in order to improve structural properties and plating quality.

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
Applicant argues that in view of the amendments to Claim 1 to utilize the transitional phrase “consisting of” rather than “comprising”, the claims as set forth are distinguished from the combination of Tsuji and Haga, since the plating bath of Tsuji requires an aliphatic sulfide, and the presently claimed bath contains no such sulfide, the aliphatic sulfide is excluded by virtue of the transitional phrase (Applicant’s Arguments, Pages 4-5).
In regards to Applicant’s arguments, Examiner notes that Applicant’s arguments are not commensurate in scope as compared to the limitations set forth in the amended claims.  In particular, Applicant directs arguments to the apparent deficiency of the prior art in teaching the amended limitations of instant Claim 1 and new Claim 7.  However, Applicant has not provided sufficient evidence on the record to show that the aliphatic sulfide compound does not correspond to the amended limitations including the transitional phrase “consisting of”; in 
Therefore, one of ordinary skill in the art would expect the combination of Tsuji in view of Haga to have the limitations as claimed, including the transitional phrase “consisting of”.  Examiner adds that the use of patents as references is not limited to what patentees describe as their own inventions or to the problems with which they are concerned.  MPEP 2123.  They are part of the literature of the art, relevant for all they contain.  Id.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  Id.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  Id.  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.  Id.  
prima facie obvious over the disclosure of the prior art, Applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784


/Daniel J. Schleis/Primary Examiner, Art Unit 1784